Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.  Claims 11-20 are withdrawn from consideration because they are directed towards an unelected invention (see below).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by Examiner.

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-10) in the reply filed on March 9, 2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1-10 are within the four statutory categories.  Claims 1-10 are drawn to a method for tracking user medication compliance, which is within the four statutory categories (i.e. process).   

Prong 1 of Step 2A
Claim 1 recites:  A computer-implemented method comprising:
receiving, via a user interface of a user device, one or more user-provided inputs, the one or more user-provided inputs including at least one indication that a user is exhibiting one or more symptoms of an illness; 
establishing, based on at least some of the received user-provided inputs, an advisory process preconfigured to assist the user in treating, using a plurality of specific medications, symptoms of the illness by, at least in part, providing electronic reminders to the user according to one or more predefined time intervals, each reminder of the electronic reminders indicating that the user is to take a respective one or more specific medications, of the plurality of specific medications, to treat the one or more symptoms of the illness; 
providing to the user, based on the established advisory process, a plurality of electronic reminders to take the respective one or more specific medications to treat the one or more symptoms of the illness and being exhibited by the user, the plurality of electronic reminders being provided according to the one or more predefined time intervals; and 
tracking one or more acknowledgments, received from the user, that the user has taken at least one of the one or more specific medications, indicated by one or more of the plurality of electronic reminders, to treat the one or more symptoms of the illness.
The limitations of receiving the user symptom input, establishing an advisory process based on the user input to treat the user symptoms, providing the user with reminders to take medications to treat the user symptoms, and tracking user acknowledgements that the user has taken the medications to treat the user symptoms, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case tracking the user’s behavior in following the reminders’ instructions to take the medication is reasonably characterized as following rules or instructions), and/or a mental process that a neurologist should follow when testing a patient for nervous system malfunctions (i.e. in this case the aforementioned steps track the mental process used by a physician in diagnosing a patient (i.e. via the symptom input), determining how to address the patient condition (i.e. via the established advisory process), and determining whether or not the patient is following a particular treatment plan (i.e. by monitoring usage of the medication)), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea(s) are deemed “additional elements,” and will be discussed in further detail below.
Claims 2-10 include other limitations, for example Claims 2-3 recite the timing of the reminders, Claim 4 recites further issuing a prompt instructing the user to indicate any additional symptoms, Claim 5 recites receiving an indication from the user specifying what types of medications the user wishes to receive reminders about, Claim 6 recites automatically dismissing the reminder after no acknowledgement has been provided after an amount of time and instructing the user to skip a dose of medication, Claim 7 recites instructing the user to resume taking the medication at the next scheduled time, Claim 8 recites instructing the user to take at least four types of medication, Claim 9 recites particular types of medications, and Claim 10 recites recording the user inputs and acknowledgments as part of a user record, and further recites providing the user record to share, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 2-10 are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.

Prong 2 of Step 2A
Claims 1-10 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of various types of computer hardware, including general purpose computers, to execute the claimed method, which amounts to merely invoking a computer as a tool
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language defining the particular types of data (i.e. symptom, medication, reminder, and acknowledgement data), which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h).
Additionally, dependent Claims 2-10 include other limitations, but as shown above, these limitations do not include any additional elements beyond those already recited in independent Claim 1, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims 1-10 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent Claims 2-10 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as shown above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claims 1, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination 
Therefore, whether taken individually or as an ordered combination, Claims 1-10 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (Pub. No. US 2012/0101847).

Regarding Claim 1, Johnson discloses the following:  A computer-implemented method comprising:
receiving, via a user interface of a user device, one or more user-provided inputs, the one or more user-provided inputs including at least one indication that a user is exhibiting one or more symptoms of an illness (The system enables a user to input symptoms that a patient is experiencing, e.g. see paragraphs [0172] and [0175], Figs. 12D and 15A.  Examiner notes that the user of the system may be either a patient and/or a physician, e.g. see paragraph [0075].); 
establishing, based on at least some of the received user-provided inputs, an advisory process preconfigured to assist the user in treating, using a plurality of specific medications, symptoms of the illness (The system generates a treatment plan (i.e. an advisory process) for a patient based on the patient symptoms (i.e. the received user-provided inputs), e.g. see paragraphs [0025], [0035], and [0167].) by, at least in part, providing electronic reminders to the user according to one or more predefined time intervals, each reminder of the electronic reminders indicating that the user is to take a respective one or more specific medications, of the plurality of specific medications, to treat the one or more symptoms of the illness (The treatment plans include reminders including instructions for the patient to take specified medications, e.g. see paragraphs [0066], [0143], [0150], [0167], and [0184], wherein the reminders correspond to a set time period (i.e. one or more predefined time intervals), e.g. see paragraph [0184].); 
providing to the user, based on the established advisory process, a plurality of electronic reminders to take the respective one or more specific medications to treat the one or more symptoms of the illness and being exhibited by the user, the plurality of electronic reminders being provided according to the one or more predefined time intervals (The treatment plans include reminders including instructions for the patient to take specified medications, e.g. see paragraphs [0066], [0143], [0150], [0167], and [0184], wherein the reminders correspond to a set time period (i.e. one or more predefined time intervals), e.g. see paragraph [0184], wherein the reminders are displayed (i.e. provided) to users, e.g. see paragraphs [0167] and [0179], Figs. 10A, 10J, 16A.); and 
tracking one or more acknowledgments, received from the user, that the user has taken at least one of the one or more specific medications, indicated by one or more of the plurality of electronic reminders, to treat the one or more symptoms of the illness (The displayed treatment plan may include a check box that enables a user to indicate that the medication has been taken, e.g. see paragraph [0180], Fig. 16.).

Regarding Claim 2, Johnson discloses the limitations of Claim 1, and Johnson further discloses the following:
The computer-implemented method of claim 1, wherein the one or more predefined time intervals are either (i) preconfigured as part of the advisory process, or (ii) defined by the user as an input of the one or more user-provided inputs (The time periods for the reminders may correspond to a default period (i.e. preconfigured as part of the advisory process) or may be set (i.e. input), e.g. see Johnson paragraph [0184].).

Regarding Claim 3, Johnson discloses the limitations of Claim 1, and Johnson further discloses the following:
The computer-implemented method of claim 1, wherein the one or more predefined time intervals (i) align with intended dose times that the user is to take the 5768.001P1Page 43 of 47respective one or more specific medications, or (ii) align with a user-defined amount of time prior to the intended dose times that the user is to take the respective one or more specific medications (The time periods for the reminders may be aligned with symptoms relative to medication use (i.e. dose times for the specific medications), e.g. see Johnson paragraph [0184].).

Regarding Claim 4, Johnson discloses the limitations of Claim 1, and Johnson further discloses the following:
The computer-implemented method of claim 1, further comprising periodically issuing, during the advisory process, a prompt asking for symptom updates, the prompt instructing the user is to indicate any symptoms of the illness that the user is still exhibiting (The system includes a track and treat tool that prompts a user to input symptom information on a regular basis, for example indicating whether the user’s symptoms are feeling worse, neutral, or better, e.g. see Johnson paragraph [0184].).

Regarding Claim 8, Johnson discloses the limitations of Claim 1
The computer-implemented method of claim 1, wherein the plurality of specific medications, of the preconfigured advisory process, include at least four specific medications (The system treatment plan (i.e. the advisory process) may include at least four medications, for example Sudafed, Levaquin, Proventil, Claritin, and Advair, e.g. see Johnson paragraph [0167], Fig. 10F.).

Regarding Claim 9, Johnson discloses the limitations of Claim 1, and Johnson further discloses the following:
The computer-implemented method of claim 1, wherein the plurality of specific medications, of the preconfigured advisory process, is selected from the group consisting of a homeopathic medication, an antihistamine, a decongestant, and a pain reliever (The system treatment plan (i.e. the advisory process) may include various medications, for example Sudafed (i.e. a decongestant), Claritin (i.e. an antihistamine), and Advil (i.e. a pain reliever), e.g. see Johnson paragraphs [0167] and [0177], Figs. 10F and 15E.).

Regarding Claim 10, Johnson discloses the limitations of Claim 1, and Johnson further discloses the following: The computer-implemented method of claim 1, wherein the method further comprises:
recording, as a user record, (i) at least one of the one or more user-provided inputs, the user record of the one or more user-provided inputs indicating any of the one or more symptoms of the illness the user is continuing to experience during a time during which the advisory process is being followed (The system , and (ii) at least one of the one or more acknowledgments being tracked, the user record of the one or more acknowledgments indicating a dose history (The system further receives user inputs indicating that the user has taken a dose of medication, e.g. see Johnson paragraph [0180], wherein the system tracks and displays medications that have been taken by the patient, e.g. see Johnson Figs. 16A and 28B.); and providing, based on the recording, the user record to the user, the user record being accessible by the user to share with one or more individuals (The system enables the sharing of the patient record with other authorized individuals, e.g. see Johnson paragraphs [0156] and [0203], and [0216].).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Madjd (Pub. No. US 2015/0269348).

Regarding Claim 5, Johnson discloses the limitations of Claim 1, but does not teach the following:
(A)	The computer-implemented method of claim 1, further comprising receiving from the user a selection that indicates for which of the respective one or more specific medications, of the plurality of specific medications, the user would like to receive the plurality of electronic reminders.
(A)	Madjd teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to enable a user to specify whether a reminder for a particular medication should be turned on or off (i.e. a user selection indicating which medications for which the user would like to receive reminders), e.g. see paragraph [0116], Fig. 4D, to enable the customization of an action plan to meet the needs of specific patients.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Johnson to incorporate enabling a user to turn reminders for specific medications on and off as taught by Medjd in order to enable the customization of an action plan to meet the needs of specific patients, e.g. see Medjd paragraph [0078], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Somers (Pub. No. US 2003/0020599), further in view of Hogg (Pub. No. US 2017/0140125).

Regarding Claim 6, Johnson discloses the limitations of Claim 1, but does not teach the following:
(A)	The computer-implemented method of claim 1, wherein the preconfigured advisory process includes a timeout for automatically dismissing a reminder of the plurality of electronic reminders provided to the user based on determining that no acknowledgment that the user has taken a dose of medication corresponding to the reminder has been received from the user, 
(B)	wherein the automatically dismissing issues an instruction to the user to skip that dose of medication corresponding to the reminder.
(A)	Somers teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a function of generating an alarm (i.e. a reminder) to issue to a user, wherein the alarm includes a timeout timer that terminates the alarm after a predetermined period of time after it detects no acknowledgment of the alarm from the user, e.g. see paragraphs [0052]-[0054], Fig. 4, to provide reminders to the user according to generally recommended medication practices. 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Johnson to incorporate a reminder timeout function based on time as taught by Somers in order to provide reminders to the user according to generally recommended medication practices, e.g. see Somers paragraph [0055], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(B)	Hogg teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a function of instructing a user to skip a particular 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Johnson and Somers to incorporate explicitly instructing the user to skip a dose of medication as taught by Hogg in order to encourage better adherence behavior, e.g. see Hogg paragraph [0008], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 7, the combination of Johnson, Somers and Hogg teaches the limitations of Claim 6, and Somers and Hogg further teach the following:
The computer-implemented method of claim 6, wherein the issued instruction indicates to the user to resume taking the respective one or more specific medications at a next-scheduled dose time (The system determines that a user should skip the current interval of taking a medication and further determines that the patient should resume taking the medication at the next recommended opportunity, e.g. see Somers paragraph [0055].  Furthermore, although Somers does not explicitly teach providing a specific instruction to the user indicative of the results of these determinations, Hogg teaches providing explicit instructions to a user based on system determined user behavior, e.g. see Hogg paragraphs [0093]-[0095], [0108], and [0111].  It would have been obvious to modify Johnson to incorporate the system determining that a user should skip and resume a dose as taught by Somers in order to provide reminders to the user according to . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JOHN P GO/Primary Examiner, Art Unit 3686